Citation Nr: 0317572	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for the service-connected 
seborrheic dermatitis of the scalp, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  

In March 2003, the veteran submitted a private doctor's 
statement concerning treatment for bladder cancer and a 
prostate condition.  It was noted that the veteran was 
seeking an increased rating.  The veteran is not service-
connected for those conditions.  The Board construes this 
statement as claims for service connection which are referred 
for the RO for the appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to his service-
connected seborrheic dermatitis of the 
scalp from the VA Medical Center (VAMC) 
in Lake City, Florida from July 2000 to 
the present.  All records obtained should 
be associated with the claims folder.  

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
dermatological examination to determine 
the nature and extent of his service-
connected seborrheic dermatitis of the 
scalp.  To the extent possible, this 
examination should be scheduled during a 
time when the veteran experiences a 
flare-up of this service-connected 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the veteran's 
service-connected seborrheic dermatitis 
of the scalp, the presence (including 
extent and severity) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, and 
exceptional repugnance.  In addition, the 
examiner should note the percentage of 
the entire portion of the veteran's body 
and the percentage of the exposed areas 
of his body which are affected by his 
skin disorder.  Also, the examiner should 
note whether this service-connected 
disability requires systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs, either for a 
total duration of six weeks or more, but 
not constantly, or constant or near-
constant, during the past 12-month 
period.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating in excess of 10 percent 
for the service-connected seborrheic 
dermatitis of the scalp, in accordance 
with Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and with consideration of the old 
and new criteria of Code 7806.  The RO 
should determine the rating for the skin 
disability most favorable to the veteran 
with consideration given to the effective 
date of the change in regulations.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which addresses all evidence 
received since the last SSOC issued in 
November 2002, including the statement of 
the veteran's spouse and photographs, 
submitted by the veteran in March 2003.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


